Exhibit 10.25













THIRD AMENDMENT

Dated as of January 11, 2008

among

KIMCO NORTH TRUST I,

KIMCO NORTH TRUST II,

KIMCO NORTH TRUST III,

KIMCO NORTH LOAN TRUST IV,

KIMCO NORTH TRUST V,

KIMCO NORTH TRUST VI,
as Borrowers,

The Several Lenders

Parties Hereto,

ROYAL BANK OF CANADA,

as Issuing Lender,

ROYAL BANK OF CANADA,

as Administrative Agent,

and

KIMCO REALTY CORPORATION,
as a Borrower and a Guarantor

to

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT











154




--------------------------------------------------------------------------------







THIS THIRD AMENDMENT (this “Amendment”), is dated as of January 11, 2008, and is
among KIMCO NORTH TRUST I, a New York trust, KIMCO NORTH TRUST II, a New York
trust, KIMCO NORTH TRUST III, a New York trust, KIMCO NORTH LOAN TRUST IV, a New
York trust, KIMCO NORTH TRUST V, a New York trust, KIMCO NORTH TRUST VI, a New
York trust (collectively, the “Trusts”), the several banks, financial
institutions and other entities parties to this Amendment as lenders
(collectively, the “Lenders”), the Issuing Lender party hereto, ROYAL BANK OF
CANADA, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), and KIMCO REALTY CORPORATION, a Maryland corporation
(“Kimco” and, together with the Trusts, collectively, the “Credit Parties”), as
a borrower and a guarantor, and is consented to by the Subsidiary Guarantors
named on the signature pages hereto.

WITNESSETH:

WHEREAS, the Credit Parties, certain of the Lenders, the Issuing Lender and the
Administrative Agent are parties to the Second Amended and Restated Credit
Agreement, dated as of January 25, 2006 (the “2006 Credit Agreement” and, as
amended by the First Amendment thereto dated as of August 30, 2007 and the
Second Amendment thereto dated as of November 6, 2007 (the “Second Amendment”),
the “Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Lenders amend the Credit
Agreement in order to extend the maturity date and revise certain of the pricing
provisions set forth therein; and

WHEREAS, the Lenders and the Credit Parties have agreed to so amend the Credit
Agreement, but only to the extent and on the terms and conditions herein set
forth.

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, the parties hereto agree as follows:

1.

Defined Terms.  Unless otherwise specified herein, capitalized terms used herein
but not defined herein shall have the respective meanings ascribed to them in
the Credit Agreement, as amended hereby.

2.

Amendments to Credit Agreement.

(a)

Amendments to Section 1.1.  

(i)

The definition of the term “Applicable Margin” contained in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Applicable Margin”: with respect to each Revolving Credit Loan at any date, the
applicable percentage per annum set forth below based upon the Status on such
date:








155




--------------------------------------------------------------------------------










 

 

Level I

Level II

Level III

Level IV

Level V

 

 

Status

Status

Status

Status

Status

 

 

 

 

 

 

 

 

Eurodollar Loans, CDOR Loans and Money Market Loans

0.375%

0.425%

0.600%

0.800%

1.000%

 

 

 

 

 

 

 

 

ABR Loans and Cdn Prime Loans

0%

0%

0%

0%

0.250%

(ii)

The definition of the term “Core US Credit Agreement” contained in Section 1.1
of the 2006 Credit Agreement is hereby deleted in its entirety (for avoidance of
doubt, the definition of such term, as added to the Credit Agreement pursuant to
the Second Amendment, shall be the controlling definition).

(iii)

The definition of the term “Facility Fee Rate” contained in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Facility Fee Rate”: the applicable percentage per annum set forth below based
upon the Status on the date of the relevant facility fee payment:




 

Level I

Status

Level II

Status

Level III

Status

Level IV

Status

Level V

Status

 

 

 

 

 

 

 

0.125%

0.150%

0.150%

0.200%

0.250%

(iv)

The definition of the term “Fee Letters” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Fee Letters”: the four letters dated June 16, 2004, February 22, 2005,
September 23, 2005 and December 20, 2007, respectively, among Kimco and RBC
regarding certain fees payable in connection with the Revolving Credit Facility.

(v)

The definition of the term “L/C Fee Rate” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“L/C Fee Rate”: with respect to each Letter of Credit at any date, the
applicable percentage per annum set forth below based upon the Status on such
date:








156




--------------------------------------------------------------------------------












 

Level I

Status

Level II

Status

Level III

Status

Level IV

Status

Level V

Status

 

 

 

 

 

 

 

0.375%

0.425%

0.600%

0.800%

1.000%

(vi)

The definition of the term “Maturity Date” contained in Section 1.1 of the
Credit Agreement is hereby amended by deleting the date “March 31, 2008”
therefrom in its entirety and substituting the date “March 31, 2011” therefor.

(vii)

The definition of the term “Status” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Status”: as to Kimco, the existence of Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status, as the case may be.

As used in this definition:

“Level I Status” exists at any date if, at such date, Kimco has a long-term
senior unsecured debt rating of A- or better by S&P and A3 or better by Moody’s;

“Level II Status” exists at any date if, at such date, Level I Status does not
exist and Kimco has a long-term senior unsecured debt rating of BBB+ or better
by S&P and Baa1 or better by Moody’s;

“Level III Status” exists at any date if, at such date, neither Level I Status
nor Level II Status exists and Kimco has a long-term senior unsecured debt
rating of BBB or better by S&P and Baa2 or better by Moody’s;

“Level IV Status” exists at any date if, at such date, neither Level I Status,
Level II Status nor Level III Status exists and Kimco has a long-term senior
unsecured debt rating of BBB- or better by S&P and Baa3 or better by Moody’s;
and

“Level V Status” exists at any date if, at such date, none of Level I Status,
Level II Status, Level III Status or Level IV Status exists;

provided that (i) in the event of a “split” rating, the Applicable Margin,
Facility Fee Rate, and L/C Fee Rate shall be based upon the higher of the two
ratings, (ii) Kimco may, at its option, obtain a debt rating from a third
nationally-recognized rating agency, in which case the Applicable Margin,
Facility Fee Rate, and L/C Fee Rate shall be based on the lower of the two
highest ratings, at least one of which must be Moody’s or S&P, and (iii) if S&P
and/or Moody’s shall cease to issue ratings of debt securities of real








157




--------------------------------------------------------------------------------







estate investment trusts generally, then the Administrative Agent and the
Borrowers shall negotiate in good faith to agree upon a substitute rating agency
or agencies (and to correlate the system of ratings of such substitute rating
agency with that of the rating agency for which it is substituting) and (a)
until such substitute rating agency or agencies are agreed upon, Status shall be
determined on the basis of the rating assigned by the other rating agency (or,
if both S&P and Moody’s shall have so ceased to issue such ratings, on the basis
of the Status in effect immediately prior thereto) and (b) after such substitute
rating agency or agencies are agreed upon, Status shall be determined on the
basis of the rating assigned by the other rating agency and such substitute
rating agency or the two substitute rating agencies, as the case may be.

(b)

Amendment to Section 10.9.  The first paragraph of Section 10.9 of the Credit
Agreement is hereby amended by deleting the percentage “0.15%” therefrom in its
entirety and substituting the percentage “0.075%” therefor.

(c)

Revised Schedule.  Schedule 4.19 of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting a revised Schedule 4.19 thereto in
the form of Exhibit A hereto.

3.

Conditions to Effectiveness of this Amendment.  Subject to Section 4 hereof,
this Amendment shall become effective on the date (the “Amendment Effective
Date”) of the satisfaction (or waiver by the Administrative Agent) of each of
the following conditions precedent (which satisfaction and/or waiver in any
event shall be deemed to have occurred as of the Amendment Effective Date set
forth in a notice to such effect by the Administrative Agent to Kimco and the
Lenders):

(a)

Amendment.  The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Amendment signed on behalf of such Person or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Amendment) that such Person has signed a counterpart of this Amendment.

(b)

Legal Opinion.  The Administrative Agent shall have received the executed legal
opinion of counsel to the Loan Parties (which may be in-house counsel),
substantially in the form of Exhibit B hereto.  The Loan Parties hereby request
such counsel to deliver such opinion.

(c)

Closing Certificates.  The Administrative Agent shall have received certificates
from a Responsible Officer of Kimco and the other Borrowers, respectively, dated
the Amendment Effective Date, (i) confirming compliance with the conditions
specified in this Section 3 and that no consent, approval or waiver under the
Core US Credit Agreement or, to the actual knowledge of such Responsible
Officer, any other credit facility of Kimco or any other Loan Party is required
for the execution and delivery of this Amendment and the performance by the Loan
Parties of this Amendment or (with respect to the Credit Parties) the Credit
Agreement as amended by this Amendment and (ii) certifying as to the names and
offices of the Persons authorized to sign this Amendment, together with the
signatures of each such Person and a certificate of another Responsible Officer
of Kimco or the other Borrowers, as the case may be, certifying as to the name,
office, and signature of such first Responsible Officer.








158




--------------------------------------------------------------------------------







(d)

Organizational Documents, Etc.  The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the good standing of Kimco, the organization and
existence of Kimco and each other Borrower, and the authorization of Kimco and
each other Borrower in respect of the transactions contemplated by this
Amendment, all in form and substance reasonably satisfactory to the
Administrative Agent, certified to be true, correct and complete by a
Responsible Officer as of the Amendment Effective Date.

(e)

Fees and Expenses.  The Administrative Agent shall have received payment of, for
the account of the applicable payee, all fees and other amounts due and payable
on or prior to the Amendment Effective Date under or in connection with this
Amendment, including pursuant to the Fee Letters and, to the extent invoiced,
reimbursement or payment of all reasonable third-party out-of-pocket expenses
required to be reimbursed or paid by any Borrower hereunder, under the Fee
Letters or under the Arrangement Letter dated December 20, 2007 between Kimco
and RBC, including the reasonable fees and disbursements invoiced through the
Amendment Effective Date of RBC’s special counsel.

4.

Effectiveness of Pricing Changes.  It is understood and agreed that (a) the
Applicable Margin with respect to any Eurodollar Loan, CDOR Loan or Money Market
Loan that is, immediately prior to the Amendment Effective Date, an outstanding
Loan, shall continue to be calculated based on the Applicable Margin and Status
with respect to such Loan as set forth in the Credit Agreement until (but
excluding) the last day of the Interest Period then in effect for such Loan, (b)
the Applicable Margin with respect to any ABR Loan or Cdn Prime Loan that is,
immediately prior to the Amendment Effective Date, an outstanding Loan, shall
continue to be calculated based on the Applicable Margin and Status with respect
to such Loan as set forth in the Credit Agreement until (but excluding) the
Amendment Effective Date, (c)  the L/C Fee Rate with respect to any Letter of
Credit outstanding immediately prior to the Amendment Effective Date, shall
continue to be calculated based on the L/C Fee Rate and Status with respect to
such Letter of Credit as set forth in the Credit Agreement until (but excluding)
the Amendment Effective Date and (d) the Facility Fee Rate shall continue to be
calculated based on the Facility Fee Rate and Status as set forth in the Credit
Agreement until (but excluding) the Amendment Effective Date.

5.

Representations and Warranties.  Kimco represents and warrants to the
Administrative Agent and the Lenders as follows:

(a)

The execution, delivery and performance by each Loan Party of this Amendment is
within such party’s corporate powers or trust powers, as applicable, and has
been duly authorized by all necessary corporate or trust action, as applicable.
 This Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity regardless of whether considered in
a proceeding in equity or at law.








159




--------------------------------------------------------------------------------







(b)

No consent or approval of any Governmental Authority or any other Person is
required for any of the Loan Parties to execute, deliver and perform this
Amendment.

(c)

After giving effect to this Amendment, all representations and warranties set
forth in the Credit Agreement and the other Loan Documents applicable to any
Loan Party are true and correct in all material respects as if made on the date
of this Amendment, except for representations and warranties that specifically
refer to an earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date.

(d)

No Default or Event of Default has occurred and is continuing as of the date
hereof.

(e)

There exist no cause of action, offsets, claims, counterclaims or defenses
against the Administrative Agent or the Lenders with respect to the obligations
under the Credit Agreement or any other Loan Document.

(f)

The entities named on the signature pages hereof that are executing this
Amendment in a capacity that includes as a Subsidiary Guarantor, constitute, as
of the Amendment Effective Date, all of the Subsidiary Guarantors.

6.

No Other Amendment or Waiver.  This Amendment shall not constitute an amendment
or waiver of any provision of the Credit Agreement not expressly referred to
herein and shall not be construed as a waiver or consent to any further or
future action on the part of any Credit Party that would require a waiver or
consent of the Administrative Agent or any Lender.  Except as expressly modified
hereby, all the terms, provisions and conditions of the Credit Agreement are and
shall remain unchanged and shall continue in full force and effect.

7.

Continuing Subsidiary Guarantee.  By its execution of this Amendment, each
Subsidiary Guarantor hereby acknowledges that it has reviewed the terms and
provisions of this Amendment and consents to the provisions of this Amendment
and all the transactions contemplated hereby.  Each Subsidiary Guarantor hereby
confirms that the Subsidiary Guarantee will continue to guaranty to the fullest
extent possible, the payment and performance of all obligations of such
Subsidiary Guarantor in respect of the Obligations (as defined in the Subsidiary
Guarantee).  Each Subsidiary Guarantor acknowledges and agrees that nothing
contained herein shall be construed to require the consent of such Subsidiary
Guarantor to any other or further or future amendment or modification to the
Credit Agreement or any other Loan Document.

8.

Miscellaneous.  The terms of this Amendment shall be binding upon and shall
inure to the benefit of the parties and their respective successors and assigns.
 This Amendment may be executed by telecopy or electronic mail in any number of
counterparts and by the parties hereto on separate counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one and the same document.  Transmission by telecopier or
electronic mail of an executed counterpart of this Amendment shall be deemed to
constitute due and sufficient delivery of such counterpart.  Each fully executed
counterpart of this Amendment shall be deemed to be a duplicate original.








160




--------------------------------------------------------------------------------







9.

GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

10.

Severability.  Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provision of this Amendment.







[Remainder of page intentionally left blank; signature pages follow]


























161




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

TRUSTS AND SUBSIDIARY GUARANTORS:

KIMCO NORTH TRUST I,
as a Borrower and Subsidiary Guarantor

By:  /s/ David B. Henry

Name: David B. Henry

Title: Trustee

By:  /s/ Michael V. Pappagallo

Name: Michael V. Pappagallo

Title: Trustee

KIMCO NORTH TRUST II,
as a Borrower and Subsidiary Guarantor

By:  /s/ Glenn G. Cohen

Name: Glenn G. Cohen

Title: Trustee

KIMCO NORTH TRUST III,
as a Borrower and Subsidiary Guarantor

By:  /s/ Glenn G. Cohen

Name: Glenn G. Cohen

Title: Trustee











162




--------------------------------------------------------------------------------







KIMCO NORTH LOAN TRUST IV,
as a Borrower and Subsidiary Guarantor

By:  /s/ Glenn G. Cohen

Name: Glenn G. Cohen

Title: Trustee

KIMCO NORTH TRUST V,
as a Borrower and Subsidiary Guarantor

By:  /s/ Glenn G. Cohen

Name: Glenn G. Cohen

Title: Trustee

KIMCO NORTH TRUST VI,
as a Borrower and Subsidiary Guarantor

By:  /s/ Glenn G. Cohen

Name: Glenn G. Cohen

Title: Trustee

KRC MEXICO ACQUISITION CORPORATION,
as a Subsidiary Guarantor

By:  /s/ Glenn G. Cohen

Name: Glenn G. Cohen

Title: Trustee

KRC MEXICO CORPORATION S. de R.L. de C.V.,
as a Subsidiary Guarantor

By:  /s/ Glenn G. Cohen

Name: Glenn G. Cohen

Title: Trustee








163




--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:

ROYAL BANK OF CANADA, as Administrative Agent

By:  /s/ Ann Hurley

Name:

Ann Hurley

Title:

Manager, Agency

LENDERS AND ISSUING LENDER:

ROYAL BANK OF CANADA, acting through a U.S. branch, as a Lender and as Issuing
Lender

By:  /s/ Dan LePage

Name:

Dan LePage

Title:

Authorized Signatory

BANK OF AMERICA, NATIONAL ASSOCIATION, acting through its Canada branch

By:  /s/ Medina Sales de Andrade

Name:

Medina Sales de Andrade

Title:

Vice President

BANK OF AMERICA, N.A.

By:  /s/ Michael W. Edwards

Name:

Michael W. Edwards

Title:

Senior Vice President








164




--------------------------------------------------------------------------------







CANADIAN IMPERIAL BANK OF COMMERCE, acting through a U.S. branch

By:  /s/ John Komar

Name:

John Komar

Title:

Director

THE BANK OF NOVA SCOTIA, acting through a U.S. branch

By:  /s/ Robert Boese

Name:

Robert Boese

Title:

Managing Director

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH

By:  /s/ Sara Collins

Name:

Sara Collins

Title:

Executive Director

JPMORGAN CHASE BANK, N.A.

By:  /s/ Charles E. Hoagland

Name:

Charles E. Hoagland

Title:

Vice President

KIMCO:

KIMCO REALTY CORPORATION,
as a Guarantor and as a Borrower










By:  /s/ Glenn G. Cohen

Name:

Glenn G. Cohen

Title:

Treasurer/Vice President








165







--------------------------------------------------------------------------------

EXHIBIT A

TO THIRD AMENDMENT










SCHEDULE 4.19

TO SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

CONDEMNATION PROCEEDINGS










Site

345

—

Beavercreek, OH

 

 

 

 

Site

397

—

Evansville, IN

 

 

 

 

Site

589

—

Austin, TX

 

 

 

 

Site

605

—

Centereach, NY

 

 

 

 

Site

1023

—

Tucson, AZ

 

 

 

 

Site

1145

—

Nesconset, NY

 

 

 

 

Site

1197

—

Brownsville, TX
































166




--------------------------------------------------------------------------------

EXHIBIT B

TO THIRD AMENDMENT







[FORM OF]

OPINION OF COUNSEL TO LOAN PARTIES




January __, 2008

To the Lenders, the Issuing Lender

and Administrative Agent

referred to in the Amendment

referred to below

c/o Royal Bank of Canada, as Administrative Agent

Royal Bank Plaza

P.O. Box 50, 200 Bay Street

12th Floor, South Tower

Toronto, Ontario M5J 2W7

Canada




Ladies and Gentlemen:

I am [special] [in-house] counsel for Kimco North Trust I, Kimco North Trust II,
Kimco North Trust III, Kimco North Loan Trust IV, Kimco North Trust V, Kimco
North Trust VI, each a New York grantor trust (collectively, the “Trusts”) and
Kimco Realty Corporation, a Maryland corporation (“Kimco” and, together with the
Trusts, collectively, the “Borrowers”), and have acted as counsel to the
Borrowers and the other Loan Parties (as defined in the Credit Agreement
referred to below) in connection with the Third Amendment, dated as of January
__, 2008 (the “Amendment”) among the Trusts, the banks parties thereto as
lenders (the “Lenders”), Royal Bank of Canada (“RBC”), as the Issuing Lender (in
such capacity, the “Issuing Lender”), RBC, as Administrative Agent (in such
capacity, the “Administrative Agent”), and Kimco, and consented to by the
Subsidiary Guarantors named on the signature pages thereof, which Amendment
amends in certain respects the Second Amended and Restated Credit Agreement,
dated as of January 25, 2006 (as amended by the First Amendment thereto dated as
of August 30, 2007 and the Second Amendment thereto dated as of November 6,
2007, the “Existing Credit Agreement”), among the Borrowers, the Lenders, the
Issuing Lender, The Bank of Nova Scotia and Canadian Imperial Bank of Commerce,
as Syndication Agents, Bank of America, N.A., as Documentation Agent, and the
Administrative Agent (the Existing Credit Agreement, as amended by the
Amendment, is hereinafter referred to as the “Credit Agreement”).

The opinions expressed below are furnished to you pursuant to Section 3(b) of
the Amendment.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.








167




--------------------------------------------------------------------------------

EXHIBIT B

TO THIRD AMENDMENT







In arriving at the opinions expressed below,

(a)

I have examined and relied on the originals, or copies certified or otherwise
identified to my satisfaction, of each of (l) the Amendment, (2) the Existing
Credit Agreement, and (3) the Subsidiary Guarantee; and

(b)

I have examined such corporate documents and records of the Borrowers and the
other Loan Parties and such other instruments and certificates of public
officials, officers and representatives of the Borrowers, the other Loan Parties
and other Persons as I have deemed necessary or appropriate for the purposes of
this opinion.

In arriving at the opinions expressed below, I have made such investigations of
law in each case as I have deemed appropriate as a basis for such opinions, and
I have assumed without independent investigation or inquiry, (a) the
authenticity of all documents submitted to me as originals, (b) the genuineness
of all signatures on all documents that I examined (other than those of the Loan
Parties and officers of the Loan Parties) and (c) the conformity to authentic
originals of documents submitted to me as certified, conformed or photostatic
copies.

When my opinions expressed below are stated “to the best of my knowledge,” I
have made reasonable and diligent investigation of the subject matters of such
opinions and have no reason to believe that there exist any facts or other
information that would render such opinions incomplete or incorrect.

Based upon and subject to the foregoing, I am of the opinion that:

1.

Each of the Trusts (a) is a trust duly organized, validly existing and in good
standing under the laws of the State of New York, (b) has the trust power and
authority and the legal right to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged and (c) is duly qualified as a foreign trust and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

2.

Each of the Guarantors (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate (or limited partnership or limited liability company or other form of
organization, as applicable) power and authority and the legal right to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged and (c) is duly qualified as a
foreign corporation (or limited partnership or limited liability company or
other form of organization, as applicable) and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except, in the case of
clauses (a), (b) and (c) above, as could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

3.

Each Loan Party has the corporate (or limited partnership or limited liability
company or other form of organization, as applicable) power and authority, and
the legal right, to make, deliver and perform its obligations under the
Amendment.  Each Loan Party has taken all








168




--------------------------------------------------------------------------------

EXHIBIT B

TO THIRD AMENDMENT







necessary corporate (or limited partnership or limited liability company or
other form of organization, as applicable) action to authorize the execution,
delivery and performance of the Amendment.  No consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings of Loans and the requests for the issuance of Letters of Credit under
the Credit Agreement or with the execution, delivery, performance, validity or
enforceability of the Amendment or the Credit Agreement.

4.

The Amendment has been duly executed and delivered on behalf of each Loan Party
and the Amendment and the Credit Agreement each constitute a legal, valid and
binding obligation of each such Loan Party, enforceable against each such Loan
Party in accordance with its terms.

5.

The execution and delivery of the Amendment, the performance by each Loan Party
of its obligations thereunder and under the Credit Agreement, the consummation
of the transactions contemplated by the Amendment and the Credit Agreement, the
compliance by each Loan Party with any of the provisions thereof, the borrowings
of Loans, and the use of proceeds thereof, and the requests for the issuance of
Letters of Credit under the Credit Agreement, all as provided therein, (a) will
not violate, or constitute a default under, any Requirement of Law or, to the
best of my knowledge, any Contractual Obligations of any Loan Party and (b) will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues.

6.

To the best of my knowledge, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or threatened by or
against any Loan Party or against any of their respective properties or revenues
(a) with respect to the Amendment, the Credit Agreement or any of the other Loan
Documents, or (b) which could reasonably be expected to have a Material Adverse
Effect.

7.

No Loan Party is (a) an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended, or (b) a “holding company” as defined in, or otherwise subject to
regulation under, the Public Utility Holding Company Act of 1935.  No Loan Party
is subject to regulation under any Federal or state statute or regulation which
limits its ability to incur Indebtedness.

I am a member of the bar of the State of New York and I express no opinion as to
the laws of any jurisdiction other than the laws of the State of New York, the
General Corporate Law of the States of Maryland and Delaware and the Federal
laws of the United States of America.

Very truly yours,

______________________











169


